Orders, Family Court, Bronx County (Monica Drinane, J.), entered on or about April 12, 2012, which, to the extent appealed from as limited by the briefs, following a fact-finding hearing, determined that respondent-appellant mother had permanently neglected the subject children, unanimously affirmed, without costs.
The findings of permanent neglect were supported by clear and convincing evidence (see Social Services Law § 384-b [7] [a]). The record shows that petitioner agency exercised diligent efforts to encourage and strengthen the parental relationship by, among other things, assisting respondent in filling out applications for housing, reminding her of the importance of submitting the additional documents required to complete the applications, referring her for mental health services, scheduling visitation, and planning for a trial discharge of the children to her care. Despite these efforts, respondent failed to plan for the children’s future during the relevant time period (id.). Indeed, the record shows that respondent failed to obtain suitable housing or complete a mental health examination, even though she had been advised that her compliance with these services was required before the children could be returned to her care (see Matter of Ernie Luis T. [Enid F.], 100 AD3d 475, 475 [1st Dept 2012]). In addition, although respondent completed parenting courses, on several occasions during the relevant time period she failed to call the agency or take the children to the hospital after they were injured, even though the agency told her to do so because of a potentially fatal medical condition of one of the children (see Matter of Atreyu Rashawn G., 254 AD2d 215, 216 [1st Dept 1998]).
We have considered respondent’s remaining arguments and find them unavailing. Concur — Sweeny, J.E, Moskowitz, AbdusSalaam, Román and Feinman, JJ.